 


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

    DONNA B. RAY,

           Appellant,
                                                    Case No. 18-cv-821-bbc
      v.                                         Bankruptcy Case No. 17-102-cjf

    EDUCATION CREDIT
    MANAGEMENT CORPORATION,

           Appellee.


                              JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

bankruptcy appeal.




           /s/                                                4/4/2019
           Peter Oppeneer, Clerk of Court                     Date




 
